Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               September 19, 2018

The Court of Appeals hereby passes the following order:

A19A0071. QUANTARIUS PICOU v. THE STATE.

      The appellant in the above-styled case failed to comply with the notice of
docketing mailed by this Court and with Court of Appeals Rule 23 (a), regarding the
filing of an enumeration of errors and brief within 20 days after the appeal was
docketed (or within the time allowed by any order permitting an extension of time.)
See also Court of Appeals Rule 13.


      Accordingly, this case is DISMISSED.

                                      Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                         09/19/2018
                                              I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of sai d court
                                      hereto affixed the day and year last above written.


                                                                                        , Clerk.